Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2017/0094311 in view of U.S. Patent Publication No. 2019/0215518, as combined) teaches a video coding system including two separate pipelines. The first pipeline receives source image data corresponding with a first pixel block, performs low resolution motion estimation search on downscaled pixel block derived from the first pixel block to determine a low resolution inter prediction mode (which comprises at least one motion vector of a plurality of motion vectors), and determines global motion vector statistics based on the first low resolution inter prediction mode. The second pipeline determines a global motion vector indicative of motion trend in the image based on the global motion vector statistics, then uses the global motion vector to determine a search window, and performs a full resolution motion estimation search in a first search area within the search window to determine a prediction mode to be included in first encoding parameters to encode the first source image data. Such art does not describe that the global motion vector statistics include a peak motion vector of the plurality of motion vectors and a plurality of bin counts with a peak bin count associated with the peak motion vector and the global motion vector is determined at least in part by determining whether the peak bin counts is greater than or equal to a first threshold. Thus, specifically such prior art does not disclose at least:

…
a first pipeline configured to:
… determine a first low resolution inter prediction mode…
determine global motion vector statistics based at least in part on the first low resolution inter prediction mode, wherein the global motion vector statistics comprise:
a peak motion vector of the plurality of motion vectors; and 
a plurality of bin counts, wherein the plurality of bin counts comprises a peak bin count associated with the peak motion vector; and 
a second pipeline configured to:
… determine, based on the global motion vector statistics, a global motion vector indicative of motion trend in the image at least in part by determining whether the peak bin count is greater than or equal to a threshold…

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-11 and 13-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481